                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


MATTHEW C. STECHAUNER,

                             Plaintiff,
           V.

 EDWARD F. WALL, CATHY JESS,
 JAMES GREER, PAUL KEMPER,                                      Case No. 17-cv-582-jdp
 JASON ALDANA, KRISTEN VASQUEZ,
 LAVAIL JAMISON, DANA BROWN,
 DISMUKE, LORA BLASIUS,
 KREMBS, and KIM EENWALTER.

                             Defendants.


                              JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing plaintiff Matthew C. Stechauner claims against Edward F. Wall, Cathy Jess, James

Greer, Jason Aldana, Kristen Vasquez, Dismu.ke, Lora Blasius, and Krembs and granting default

judgment against defendant Kim Einwalter. Matthew Stechauner is awarded compensatory

damages of $2,500 and punitive damages of $2,500 against Kim Einwalter.


       IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Paul Kemper, Lavail ja.mison, and Dana Brown in accordance with, the jury's

verdict.

Approved as to form this 23 day of July, 2019.



Jan¼'D. Peterson
District Judge


                                                                 17/20-6-1
Pe' er Oppeneer                                          Date
Clerk of Court
